Title: To George Washington from Elias Boudinot, 11 January 1784
From: Boudinot, Elias
To: Washington, George



My very Dear Sir
Eliz[abe]th Town [N.J.]Jany 11th 1784

We have recovered the most sensible pleasure on the News of your safe return to Mount Vernon and your anxious family at it is with the Warmest affection & attachment, that rejoice the United Voice of your Country, in Congratulating your & our Mrs Washington on this happy & interesting Event—You must permit me sir—tho’ it may be lost a midst the public Testimonies on this occasion from a thousand more important Sources to add my individual, tho’ most sincere & affectionate Wishes for your happiness & prosperity; for it would be doing violence to my feelings, while again enjoying the sweets of Domestic Life on my little Estate here rescued from the Hands of a Powerful Enemy after a seven year expulsion, to perswade myself to be silent, however trifling the Tribute, or refrain from grateful acknowledging those invaluable & laborious services by which I am thus reinstated in the most essential and important Comforts of rational Life—I need not add the sense of obligation I feel myself under for the many kind marks of personal attention & confidence expressed towards me during the War, and I shall ever esteem it one of the greatest Honors on

my life that I have served my Country in conjunction with & under the Direction of Genl Washington—You have our most ardent Prayers to almighty God for your happiness & prosperity in this Enjoyment of the fruits of your own Labour and of every domestic Bliss; and that after a long Period of extensive usefulness here, you may be prepared for & receive the glorious reward of eternal Life in the World to come. Mrs B. & Miss S., whose health is rather declining, join me in every respectful & Effectionate Wish, and beg to be very particularly remembered by Mrs Washington. I have the Honor to be with every sentiment of Esteem Dr Sir &c.

E. Boudinot

